19-23185-rdd   Doc 195   Filed 11/15/19 Entered 11/15/19 13:57:15   Main Document
                                       Pg 1 of 12
                       19-23185-rdd                                                             Doc 195                                          Filed 11/15/19 Entered 11/15/19 13:57:15                                                                                                                                                                                      Main Document
In re Retrieval Masters Creditors Bureau, Inc.
                                                                                                                                                               Pg 2 of 12                                                                                                                                                                                                                       Case No. 19-23185 (RDD)
      Debtor                                                                                                                                                                                                                                                                                                                                                                           Reporting Period: October 1, 2019 - October 31, 2019

                                                                                                                                                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

      Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
      or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
      ACTUAL” column must equal the sum of the bank account columns. Attach copies of the bank statements and the cash disbursements journal.
      The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
      attached for each account. [See MOR-1 (CON’T)]
                                                                                                                                                                                               x                       x                        x                      x                      x                    x                    x                       x                        x                       x                     x
                                                                                                                                                                                                                                                      BANK ACCOUNTS
                                                                         OPER                       PAYROLL                Letter of Credit    Adaquate Assurance     General Client Account       Harlequin Account        Laboratory              Michgian Account   Nevada Trust Account       North Carolina   Overpayment Refund       Quest Diagnostics       Quest Diagnostics     Trust As Per Arizona       Credit Card            ACH        CURRENT MONTH
                                                                         #8247                       #8234                     #8250                #7555                     #8263                      #9398         Corporation of America            #8289               #1350                   Account             #8302                 Account 1               Account 2                  Law                  #8357               #8344        ACTUAL (TOTAL
                                                                                                                                                                                                                               #8276                                                                  #8292                                      #8315                   #8328                   #8331                                                     OF ALL
      ACCOUNT NUMBER (LAST 4)                                                                                                                                                                                                                                                                                                                                                                                                                            ACCOUNTS)

      CASH BEGINNING OF MONTH                                                8,052.01                             -                 139.70          19,970.48            1,531,624.82                            -                      -                        -                     -                       -        50,309.26                          -                       -                      -                        -               -   1,610,096.27
      RECEIPTS
      CASH SALES                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
      ACCOUNTS RECEIVABLE -                                               371,137.37                                                                                                                                                                                                                                                                                                                                                                     371,137.37
      PREPETITION
      ACCOUNTS RECEIVABLE -                                                                                                                                                                                                                                                                                                                                                                                                                                            -
      POSTPETITION
      LOANS AND ADVANCES                                                  100,000.00                                                                                                                                                                                                                                                                                                                                                                     100,000.00
      SALE OF ASSETS                                                                                                                                                                                                                                                                                                                                                                                                                                             -
      OTHER (ATTACH LIST)                                                   1,054.67                                                                                         25,658.45                                                                                                                                                                                                                                                                    26,713.12
      TRANSFERS (FROM DIP ACCTS)                                            2,631.94                                                                                            125.00                                                                                                                                                                                                                                                                     2,756.94
        TOTAL RECEIPTS                                                    474,823.98                              -                       -                     -            25,783.45                           -                      -                        -                     -                       -                 -                         -                       -                      -                        -               -     500,607.43
      DISBURSEMENTS
      NET PAYROLL                                                          47,582.43                                                                                                                                                                                                                                                                                                                                                                       47,582.43
      PAYROLL TAXES                                                        16,551.12                                                                                                                                                                                                                                                                                                                                                                       16,551.12
      SALES, USE, & OTHER TAXES                                                                                                                                                                                                                                                                                                                                                                                                                                   -
      INVENTORY PURCHASES                                                                                                                                                                                                                                                                                                                                                                                                                                         -
      SECURED/ RENTAL/ LEASES                                                                                                                                                                                                                                                                                                                                                                                                                                     -
      INSURANCE                                                              2,622.80                                                                                                                                                                                                                                                                                                                                                                       2,622.80
      ADMINISTRATIVE                                                       46,364.00                                                                        33.33                                                                                                                                                                                                                                                                                          46,397.33
      SELLING                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
      OTHER (ATTACH LIST)                                                                                                                                                         40.00                                                                                                                                      43.27                                                                                                                             83.27
      OWNER DRAW *                                                                                                                                                                                                                                                                                                                                                                                                                                                -
      TRANSFERS (TO CLIENTS)                                                                                                                                                 28,031.90                                                                                                                                                                                                                                                                     28,031.90
      TRANSFERS (TO DIP ACCTS)                                                   29.52                                                                                      373,659.66                                                                                                                                                                                                                                                                   373,689.18
      PROFESSIONAL FEES                                                                                                                                                                                                                                                                                                                                                                                                                                          -
      U.S. TRUSTEE QUARTERLY FEES                                            4,875.00                                                                                                                                                                                                                                                                                                                                                                      4,875.00
      COURT COSTS                                                                                                                                                                                                                                                                                                                                                                                                                                                -
      TOTAL DISBURSEMENTS                                                 118,024.87                              -                       -                 33.33           401,731.56                           -                      -                        -                     -                       -             43.27                         -                       -                      -                        -               -     519,833.03

      NET CASH FLOW                                                       356,799.11                              -                       -                 (33.33)        (375,948.11)                          -                      -                        -                     -                       -            (43.27)                        -                       -                      -                        -               -      (19,225.60)
      (RECEIPTS LESS DISBURSEMENTS)

      CASH – END OF MONTH                                                 364,851.12                              -                 139.70          19,937.15            1,155,676.71                            -                      -                        -                     -                       -        50,265.99                          -                       -                      -                        -               -   1,590,870.67
      * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                                                                                                                                                   THE FOLLOWING SECTION MUST BE COMPLETED
      DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

      TOTAL DISBURSEMENTS                                                                                                    519,833.03
        LESS: TRANSFERS TO OTHER DEBTOR IN
                                                                                                                             406,679.35
      POSSESSION ACCOUNTS
        PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE
      SOURCES (i.e. from escrow accounts)
      TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                                               113,153.68
      TRUSTEE QUARTERLY FEES




                                                                                                                                                                                                                                                                                                                                                                                                                                                        FORM MOR-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                              2/2008
                                                                                                                                                                                                                                                                                                                                                                                                                                                        PAGE 2 OF 12
                           19-23185-rdd                                                                       Doc 195                                             Filed 11/15/19 Entered 11/15/19 13:57:15                                                                                                                                                   Main Document
                                                                                                                                                                                Pg 3 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                                                                                                                                                                                                                                                      Case No. 19-23185 (RDD)
      Debtor                                                                                                                                                                                                                                                                                                               Reporting Period: October 1, 2019 - October 31, 2019

                                                                                                                                                                                           BANK RECONCILIATIONS
      Continuation Sheet for MOR-1
      A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
      (Bank account numbers may be redacted to last four numbers.)


                                                     OPER                        PAYROLL                  Letter of Credit           Adaquate Assurance      General Client        Harlequin Account       Laboratory            Michgian Account       Nevada Trust          North Carolina       Overpayment Refund     Quest Diagnostics     Quest Diagnostics     Trust As Per Arizona       Credit Card               ACH
                                                                                                                                                               Account                                    Corporation of                                  Account                Account                                     Account 1             Account 2                  Law
                                                                                                                                                                                                            America
                                          #8247                          #8234                       #8250                         #7555                  #8263                   #9398                #8276                   #8289                #1350                  #8292                   #8302                 #8315                #8328                 #8331                    #8357                 #8344

      BALANCE PER BOOKS                                 364,851.12                              -                       139.70               19,937.15            1,155,676.71                    -                        -                   -                       -                       -           50,265.99                      -                    -                        -                      -                   -


      BANK BALANCE                                      365,651.28                              -                       139.70               19,937.15            1,158,054.25                    -                        -                   -                       -                       -           61,632.01                      -                    -                        -                      -                   -
      (+) DEPOSITS IN
      TRANSIT (ATTACH LIST)


      (-) OUTSTANDING                                         (800.16)                                                                                               (2,377.54)                                                                                                                            (11,366.02)
      CHECKS (ATTACH LIST):

      OTHER (ATTACH
      EXPLANATION)

      ADJUSTED BANK                                     364,851.12                              -                       139.70               19,937.15            1,155,676.71                    -                        -                   -                       -                       -           50,265.99                      -                    -                        -                      -                   -
      BALANCE *
      *"Adjusted Bank Balance" must equal "Balance per Books"


      DEPOSITS IN TRANSIT                             Date                        Amount             DEPOSITS IN TRANSIT                    Date                  Amount




      CHECKS OUTSTANDING                              Ck. #                       Amount             CHECKS OUTSTANDING                    Ck. #                  Amount
      (See Attached)




      OTHER




                                                                                                                                                                                                                                                                                                                                                                                                                                 FORM MOR-1 (CONT.)
                                                                                                                                                                                                                                                                                                                                                                                                                                              2/2008
                                                                                                                                                                                                                                                                                                                                                                                                                                       PAGE 3 OF 12
   19-23185-rdd                Doc 195            Filed 11/15/19 Entered 11/15/19 13:57:15                                        Main Document
                                                                Pg 4 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                             Case No. 19-23185 (RDD)
      Debtor                                                                                      Reporting Period: October 1, 2019 - October 31, 2019


                                           STATEMENT OF OPERATIONS (Income Statement)
      The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
      when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                            REVENUES                                                     MONTH               CUMULATIVE -FILING
                                                                                                                                  TO DATE

      Gross Revenues                                                                                            111,485                 598,769
      Less: Returns and Allowances                                                                                   -                       -
      Net Revenue                                                                                               111,485                 598,769
      COST OF GOODS SOLD
      Beginning Inventory                                                                                            -                       -
      Add: Purchases                                                                                                 -                       -
      Add: Cost of Labor                                                                                             -                       -
      Add: Other Costs (attach schedule)                                                                             -                       -
      Less: Ending Inventory                                                                                         -                       -
      Cost of Goods Sold                                                                                             -                       -
      Gross Profit                                                                                              111,485                 598,769
      OPERATING EXPENSES
      Advertising                                                                                                     -                       -
      Auto and Truck Expense                                                                                          -                       -
      Bad Debts                                                                                                       -                       -
      Contributions                                                                                                   -                       -
      Employee Benefits Programs                                                                                  5,652                  32,076
      Officer/Insider Compensation*                                                                                   -                  28,004
      Insurance                                                                                                  11,062                  57,977
      Management Fees/Bonuses                                                                                         -                       -
      Office Expense                                                                                             11,184                  27,019
      Pension & Profit-Sharing Plans                                                                                  -                       -
      Repairs and Maintenance                                                                                     4,372                  16,262
      Rent and Lease Expense                                                                                     20,995                  88,750
      Salaries/Commissions/Fees                                                                                  47,682                 315,160
      Supplies                                                                                                    4,175                  10,570
      Taxes - Payroll                                                                                             2,657                  19,579
      Taxes - Real Estate                                                                                                                     -
      Taxes - Other                                                                                                (996)                 (8,665)
      Travel and Entertainment                                                                                       50                     226
      Utilities                                                                                                   4,050                  36,443
      Other (attach schedule)                                                                                    31,864                 461,033
      Total Operating Expenses Before Depreciation                                                              142,748               1,084,435
      Depreciation/Depletion/Amortization                                                                         8,401                  37,376
      Net Profit (Loss) Before Other Income & Expenses                                                          (39,664)               (523,042)
      OTHER INCOME AND EXPENSES
      Other Income (attach schedule)                                                                                  -                       -
      Interest Expense                                                                                                -                       -
      Other Expense (attach schedule)                                                                                 -                       -
      Net Profit (Loss) Before Reorganization Items                                                             (39,664)               (523,042)
      REORGANIZATION ITEMS
      Professional Fees                                                                                                  -                   -
      U. S. Trustee Quarterly Fees                                                                                     975                6,856
      Interest Earned on Accumulated Cash from Chapter 11 (see continuation                                              -                   -
      sheet)
      Gain (Loss) from Sale of Equipment                                                                                 -                   -
      Other Reorganization Expenses (attach schedule)                                                                    -                   -
      Total Reorganization Expenses                                                                                    975                6,856
19-23185-rdd                Doc 195               Filed 11/15/19 Entered 11/15/19 13:57:15                      Main Document
                                                                Pg 5 of 12

 Income Taxes                                                                                    -                       -
 Net Profit (Loss)                                                                         (40,639)               (529,898)
 *"Insider" is defined in 11 U.S.C. Section 101(31).


 BREAKDOWN OF “OTHER” CATEGORY

 OTHER COSTS
 Account Enrichment Services                                                                     -                   1,376
 Advertising and Promotion                                                                       -                 16,426
 Cloud Back Up Services                                                                          -                   5,163
 Consultants                                                                                22,273                 70,016
 Credit Monitoring Expenses                                                                      -                 261,530
 Dues and Subscriptions                                                                          35                   808
 Oustside Mail Communications                                                                    -                    502
 Outside Call Center                                                                             -                 68,750
 Professional Fees - Accounting                                                                  -                  (4,300)
 Professional Fees - General Legal                                                               -                   3,892
 Professional Fees - Settlements                                                               320                  (4,408)
 Software Licenses                                                                            9,237                41,278
 OTHER OPERATIONAL EXPENSES




 OTHER INCOME




 OTHER EXPENSES




 OTHER REORGANIZATION EXPENSES




 Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
 Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
 bankruptcy proceeding, should be reported as a reorganization item.
       19-23185-rdd                   Doc 195               Filed 11/15/19 Entered 11/15/19 13:57:15                                                 Main Document
                                                                          Pg 6 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                            Case No. 19-23185 (RDD)
      Debtor                                                                                     Reporting Period: October 1, 2019 - October 31, 2019

                                                                                       BALANCE SHEET
      The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                           ASSETS                                          BOOK VALUE AT END OF              BOOK VALUE AT END OF             BOOK VALUE ON PETITION
                                                                                            CURRENT REPORTING               PRIOR REPORTING MONTH               DATE OR SCHEDULED
                                                                                                  MONTH
      CURRENT ASSETS
      Unrestricted Cash and Equivalents                                                                   364,990.82                           8,191.71                   260,372.84
      Restricted Cash and Cash Equivalents (see continuation sheet)                                     1,225,879.85                       1,601,904.56                 1,545,059.99
      Accounts Receivable (Net)                                                                           728,182.33                         990,467.36                   863,224.65
      Notes Receivable                                                                                           -                                  -                            -
      Inventories                                                                                                -                                  -                            -
      Prepaid Expenses                                                                                      8,268.72                          10,066.08                    20,888.46
      Professional Retainers                                                                              161,417.40                         161,378.91                   147,994.00
      Other Current Assets (attach schedule)                                                              114,148.79                          89,766.51                   132,415.82
      TOTAL CURRENT ASSETS                                                                              2,602,887.91                       2,861,775.13                 2,969,955.76
      PROPERTY & EQUIPMENT
      Real Property and Improvements
      Machinery and Equipment                                                                              748,565.49                        748,565.49                   748,565.49
      Furniture, Fixtures and Office Equipment                                                              73,712.52                         73,712.52                    73,712.52
      Leasehold Improvements                                                                                73,252.33                         73,252.33                    73,252.33
      Vehicles                                                                                              73,523.00                         73,523.00                    73,523.00
      Less: Accumulated Depreciation                                                                      (574,685.00)                      (566,284.41)                 (537,308.55)
      TOTAL PROPERTY & EQUIPMENT                                                                           394,368.34                        402,768.93                   431,744.79
      OTHER ASSETS
      Amounts due from Insiders*
      Other Assets (attach schedule)                                                                      (29,132.39)                        (30,524.56)                  (36,093.24)
      TOTAL OTHER ASSETS                                                                                  (29,132.39)                        (30,524.56)                  (36,093.24)
      TOTAL ASSETS                                                                                      2,968,123.86                       3,234,019.50                 3,365,607.31

                           LIABILITIES AND OWNER EQUITY                                    BOOK VALUE AT END OF              BOOK VALUE AT END OF             BOOK VALUE ON PETITION
                                                                                            CURRENT REPORTING               PRIOR REPORTING MONTH                     DATE
                                                                                                  MONTH
      LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
      Accounts Payable                                                                                    205,127.34                         163,105.63                    75,558.10
      Taxes Payable (refer to FORM MOR-4)                                                                      59.08                                -                         889.74
      Wages Payable                                                                                         2,949.54                          13,187.32                          -
      Notes Payable                                                                                              -                                  -                            -
      Rent / Leases - Building/Equipment                                                                         -                                  -                            -
      Secured Debt / Adequate Protection Payments                                                                -                                  -                            -
      Professional Fees                                                                                          -                                  -                            -
      Amounts Due to Insiders*                                                                              3,733.85                           9,334.62                          -
      Other Post-petition Liabilities (attach schedule)                                                 1,489,504.89                       1,848,695.52                 1,600,327.75
      TOTAL POST-PETITION LIABILITIES                                                                   1,701,374.70                       2,034,323.09                 1,676,775.59
      LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
      Secured Debt                                                                                      2,600,000.00                       2,500,000.00                 2,500,000.00
      Priority Debt
      Unsecured Debt                                                                                      570,339.78                         568,478.35                   436,688.48
      TOTAL PRE-PETITION LIABILITIES                                                                    3,170,339.78                       3,068,478.35                 2,936,688.48
      TOTAL LIABILITIES                                                                                 4,871,714.48                       5,102,801.44                 4,613,464.07
      OWNERS' EQUITY
      Capital Stock                                                                                       101,125.00                         101,125.00                   101,125.00
      Additional Paid-In Capital
      Partners' Capital Account
      Owner's Equity Account
                                                                                                                                                                        FORM MOR-3
                                                                                                                                                                              2/2008
                                                                                                                                                                        PAGE 6 OF 12
       19-23185-rdd                   Doc 195               Filed 11/15/19 Entered 11/15/19 13:57:15                     Main Document
                                                                          Pg 7 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                          Case No. 19-23185 (RDD)
      Debtor                                                                   Reporting Period: October 1, 2019 - October 31, 2019

      Retained Earnings - Pre-Petition                                                                                                        1,718,218.24
      Retained Earnings - Post-petition                                              1,062,484.38                1,097,293.06
      Adjustments to Owner Equity (attach schedule)                                 (3,067,200.00)              (3,067,200.00)               (3,067,200.00)
      Post-petition Contributions (attach schedule)
      NET OWNERS’ EQUITY                                                            (1,903,590.62)              (1,868,781.94)               (1,247,856.76)
      TOTAL LIABILITIES AND OWNERS' EQUITY                                           2,968,123.86                3,234,019.50                 3,365,607.31
      *"Insider" is defined in 11 U.S.C. Section 101(31).


      BALANCE SHEET - continuation section
                                          ASSETS                          BOOK VALUE AT END OF          BOOK VALUE AT END OF        BOOK VALUE ON PETITION
                                                                           CURRENT REPORTING              PRIOR REPORTING                   DATE
                                                                                 MONTH                         MONTH

      Other Current Assets
      Due from Client                                                                      21,076.45
      Due from Vendor                                                                       8,700.56
      Manual Check Payroll Advance                                                                -                           -                         (0.02)
      Payroll Vendor Receivable                                                                   -                           -                          0.80
      Prepaid Corporate Taxes                                                               9,807.49                    9,807.49                     8,204.00
      Prepaid Insurance                                                                    68,902.63                   79,959.02                   124,211.04
      Security Deposit                                                                      5,043.00
      Tax Receivable                                                                          618.66
      Other Assets
      Deferred Ocupancy Costs                                                             (29,132.39)                (30,524.56)                   (36,093.24)




                          LIABILITIES AND OWNER EQUITY                    BOOK VALUE AT END OF          BOOK VALUE AT END OF        BOOK VALUE ON PETITION
                                                                           CURRENT REPORTING              PRIOR REPORTING                   DATE
                                                                                 MONTH                         MONTH

      Other Post-petition Liabilities
      Accrued Accounts Payable                                                            262,346.41                 266,606.86                    137,486.91
      AFLAC Payable                                                                            60.48                      154.58                       631.96
      Bounced Checks Due to Escrow                                                         21,076.45
      Client Trust Payable                                                              1,205,942.70                1,581,934.08                 1,459,925.43
      NY State Disability Insurance                                                            27.60                          -                        825.78
      NY State Family Leave - Due Employee                                                        -                           -                              -
      NY State Paid Family Leave Insurance                                                     51.25                          -                      1,457.67
      Adjustments to Owner’s Equity
      Stockholder's Drawing                                                            (3,060,000.00)              (3,060,000.00)               (3,060,000.00)
      Stockholder's Drawing - Taxes                                                        (7,200.00)                  (7,200.00)                   (7,200.00)


      Post-Petition Contributions




      Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
      Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                              FORM MOR-3
                                                                                                                                                    2/2008
                                                                                                                                              PAGE 7 OF 12
       19-23185-rdd                  Doc 195              Filed 11/15/19 Entered 11/15/19 13:57:15                                             Main Document
                                                                        Pg 8 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                             Case No. 19-23185 (RDD)
      Debtor                                                                                      Reporting Period: October 1, 2019 - October 31, 2019

                                                           STATUS OF POST-PETITION TAXES

      The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
      amount should be zero.
      Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
      Attach photocopies of any tax returns filed during the reporting period.


                                                                        Amount
                                                                        Withheld
                                                     Beginning           and/or
      Federal                                           Tax             Accrued          Amount Paid          Date Paid        Check # or EFT     Ending Tax
      Withholding                                               -            6,585.71           6,585.71 10/04/2019          903710030241844             -
                                                                                                         10/15/2019          903710150685103
                                                                                                         10/30/2019          903710300328851

      FICA-Employee                                             -            2,167.53           2,167.53 10/04/2019          903710030241844             -
                                                                                                         10/15/2019          903710150685103
                                                                                                         10/30/2019          903710300328851

      FICA-Employer                                             -            2,167.54           2,167.54 10/04/2019          903710030241844             -
                                                                                                         10/15/2019          903710150685103
                                                                                                         10/30/2019          903710300328851

      Unemployment                                              -                                                                                        -
      Income                                                    -                                                                                        -

      Other:_Medicare-Employee____________                      -            1,140.19           1,140.19 10/04/2019          903710030241844             -
                                                                                                         10/15/2019          903710150685103
                                                                                                         10/30/2019          903710300328851

      Other:_Medicare-Employer____________                      -              897.65             897.65 10/04/2019          903710030241844             -
                                                                                                         10/15/2019          903710150685103
                                                                                                         10/30/2019          903710300328851

         Total Federal Taxes                                    -           12,958.62          12,958.62                                                 -
      State and Local

      Withholding                                               -            3,246.37           3,246.37 10/04/2019          903710030241844             -
                                                                                                         10/15/2019          903710150685103
                                                                                                         10/30/2019          903710300328851

      Sales                                                     -                                                                                        -
      Excise                                                    -                                                                                        -

      Unemployment                                              -                                          10/04/2019        903710030241844             -
                                                                                                           10/15/2019        903710150685103
                                                                                                           10/30/2019        903710300328851

      Real Property                                             -                                                                                        -

      Personal Property                                         -                                                                                        -

      Other:_Locality Tax____________                           -              135.64             135.64 10/04/2019          903710030241844             -
                                                                                                         10/15/2019          903710150685103
                                                                                                         10/30/2019          903710300328851

      Other:_Metro Tax____________                              -              210.49             210.49 10/04/2019          903710030241844             -
                                                                                                         10/15/2019          903710150685103
                                                                                                         10/30/2019          903710300328851

      Other:_Use Tax____________                                -                59.08                -                                                 59.08

        Total State and Local                                   -            3,651.58           3,592.50                                                59.08


      Total Taxes                                               -           16,610.20          16,551.12                                                59.08


                                                   SUMMARY OF UNPAID POST-PETITION DEBTS

      Attach aged listing of accounts payable.
                                                                                                                                                               FORM MOR-4
                                                                                                                                                                    2/2008
                                                                                                                                                             PAGE 8 OF 12
       19-23185-rdd           Doc 195        Filed 11/15/19 Entered 11/15/19 13:57:15                    Main Document
                                                           Pg 9 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                  Case No. 19-23185 (RDD)
      Debtor                                                           Reporting Period: October 1, 2019 - October 31, 2019
                                                                     Number of Days Past Due
                                           Current       0-30       31-60         61-90        Over 91          Total

      Accounts Payable                     320,744.22           -    4,000.00    139,806.00         2,984.01    467,534.23

      Wages Payable                          2,949.54                                                             2,949.54

      Taxes Payable                              59.08                                                               59.08

      Rent/Leases-Building                           -                      -             -                             -

      Rent/Leases-Equipment                          -                                                                  -

      Secured Debt/Adequate                                                                                             -
      Protection Payments
      Professional Fees                                                                                                 -

      Amounts Due to Insiders                3,733.85                                                             3,733.85

      Other:______________                                                                                              -

      Other:______________                                                                                              -

      Total Post-petition Debts            327,486.69           -    4,000.00    139,806.00         2,984.01    474,276.70


      Explain how and when the Debtor intends to pay any past due post-petition debts.
      The Debtor intends to pay past due post-petition debts in due course.




                                                                                                                            FORM MOR-4
                                                                                                                                  2/2008
                                                                                                                            PAGE 9 OF 12
   19-23185-rdd                     Doc 195              Filed 11/15/19 Entered 11/15/19 13:57:15                                            Main Document
                                                                      Pg 10 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                        Case No. 19-23185 (RDD)
      Debtor                                                                                 Reporting Period: October 1, 2019 - October 31, 2019



                                                      ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                              Accounts Receivable Reconciliation                                 Amount
      Total   Accounts Receivable at the beginning of the reporting period                         990,467.36
      Plus:   Amounts billed during the period                                                     108,852.34
      Less:   Amounts collected during the period                                                 (371,137.37)
      Total   Accounts Receivable at the end of the reporting period                               728,182.33



      Accounts Receivable Aging                                              0-30 Days         31-60 Days           61-90 Days            91+ Days         Total
      0 - 30 days old                                                           105,330.64                                                                  105,330.64
      31 - 60 days old                                                                               23,706.32                                               23,706.32
      61 - 90 days old                                                                                                   17,352.10                           17,352.10
      91+ days old                                                                                                                            581,793.27    581,793.27
      Total Accounts Receivable                                                 105,330.64          23,706.32            17,352.10            581,793.27    728,182.33

      Less: Bad Debts (Amount considered uncollectible)                                  -                  -                    -                   -                -

      Net Accounts Receivable                                                   105,330.64          23,706.32            17,352.10            581,793.27    728,182.33



                                                                   TAXES RECONCILIATION AND AGING

      Taxes Payable                                                          0-30 Days         31-60 Days           61-90 Days            91+ Days         Total
      0 - 30 days old                                                                59.08                                                                       59.08
      31 - 60 days old                                                                                                                                             -
      61 - 90 days old                                                                                                                                             -
      91+ days old                                                                                                                                                 -
      Total Taxes Payable                                                            59.08                  -                    -                    -          59.08
      Total Accounts Payable                                                    327,427.61                  -              4,000.00           142,790.01    474,217.62




                                                                                                                                                                   FORM MOR-5
                                                                                                                                                                          2/2008
                                                                                                                                                               PAGE 10 OF 12
  19-23185-rdd                   Doc 195               Filed 11/15/19 Entered 11/15/19 13:57:15                                                     Main Document
                                                                    Pg 11 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                    Case No. 19-23185 (RDD)
      Debtor                                                             Reporting Period: October 1, 2019 - October 31, 2019



                                                    PAYMENTS TO INSIDERS AND PROFESSIONALS

      Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
      Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
      (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                          INSIDERS
                    NAME                     TYPE OF PAYMENT               AMOUNT PAID             TOTAL PAID TO DATE
      Jeffrey Wollman                      Salary                                   28,003.86                   93,346.20
      Jeffrey Wollman                      Travel                                       49.60                      199.37




                                TOTAL PAYMENTS TO INSIDERS                          28,053.46                   93,545.57




                                                                                 PROFESSIONALS
                                             DATE OF COURT
                                           ORDER AUTHORIZING                                                                                            TOTAL INCURRED &
                    NAME                       PAYMENT                  AMOUNT APPROVED                 AMOUNT PAID             TOTAL PAID TO DATE          UNPAID*




                         TOTAL PAYMENTS TO PROFESSIONALS
      * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED




             POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                      AND ADEQUATE PROTECTION PAYMENTS

                                               SCHEDULED
                                            MONTHLY PAYMENT                 AMOUNT PAID             TOTAL UNPAID POST-
            NAME OF CREDITOR                      DUE                      DURING MONTH                 PETITION
      Russell Fuchs                                           0.00                          0.00             2,500,000.00
      Robert Martin Co                                   21,296.07                          0.00                10,065.18
      Konica                                                  0.00                          0.00                     0.00
      Wells Fargo                                             0.00                          0.00                     0.00
      Pitney Bowes                                            0.00                          0.00                     0.00




                                                TOTAL PAYMENTS                              0.00             2,510,065.18




                                                                                                                                                                   FORM MOR-6
                                                                                                                                                                         2/2008
                                                                                                                                                                  PAGE 11 OF 12
  19-23185-rdd               Doc 195           Filed 11/15/19 Entered 11/15/19 13:57:15                              Main Document
                                                            Pg 12 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                    Case No. 19-23185 (RDD)
      Debtor                                                                             Reporting Period: October 1, 2019 - October 31, 2019



                                                 DEBTOR QUESTIONNAIRE

       Must be completed each month. If the answer to any of the questions is                  Yes                  No
       “Yes”, provide a detailed explanation of each item. Attach additional
       sheets if necessary.
       Have any assets been sold or transferred outside the normal course of business                                X
   1
       this reporting period?
       Have any funds been disbursed from any account other than a debtor in                                         X
   2
       possession account this reporting period?
                                                                                                                     X
   3
       Is the Debtor delinquent in the timely filing of any post-petition tax returns?
     Are workers compensation, general liability or other necessary insurance                                        X
   4 coverages expired or cancelled, or has the debtor received notice of expiration
     or cancellation of such policies?
   5 Is the Debtor delinquent in paying any insurance premium payment?                                               X
     Have any payments been made on pre-petition liabilities this reporting                                          X
   6
     period?
       Are any post petition receivables (accounts, notes or loans) due from related                                 X
   7
       parties?
   8 Are any post petition payroll taxes past due?                                                                   X
   9 Are any post petition State or Federal income taxes past due?                                                   X
  10 Are any post petition real estate taxes past due?                                                               X
  11 Are any other post petition taxes past due?                                                                     X
  12 Have any pre-petition taxes been paid during this reporting period?                                             X
  13 Are any amounts owed to post petition creditors delinquent?                                X
  14 Are any wage payments past due?                                                                                 X
     Have any post petition loans been been received by the Debtor from any                     X
  15
     party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                                       X
     Is the Debtor delinquent with any court ordered payments to attorneys or                                        X
  17
     other professionals?
       Have the owners or shareholders received any compensation outside of the                                      X
  18
       normal course of business?




                                                                                                                                        FORM MOR-7
                                                                                                                                                2/2008
                                                                                                                                       PAGE 12 OF 12
